In an action, inter alia, for an injunction, defendant Moreno appeals from a judgment of the Supreme Court, Kings County (Deeley, J.), dated March 9,1981, which, after a nonjury trial, inter alia, enjoined him, for a stated period, “from acting in any way which would show an intent to secure customers, known by him to be those of plaintiff during his employment with plaintiff”. Judgment affirmed, with costs. Appellant was plaintiff’s “star” salesman. The restrictive covenant in his employment contract, so far as relevant, provided that appellant “will not for a period of two years after the end or termination of his employment * * * directly or indirectly * * * solicit, [or] serve *** any of the customers served by *** the Company *** during his employment”. We agree with Trial Term that the covenant was reasonable, essentially because of the narrowness and short duration of the limitation of appellant’s postemployment business activities (cf. American Broadcasting Cos. v Wolf, 52 NY2d 394). We further note that shortly before appellant notified plaintiff of his resignation he solicited, for his intended competitive business, one of plaintiff’s major accounts at a time when the latter’s contract with plaintiff had recently expired, and that this occurred while appellant was plaintiff’s representative whose duty it was to attempt to *630procure renewal of the contract. Damiani, J.P., Titone, Gibbons and Weinstein, JJ., concur.